DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “Alignment unit”, “execution unit” and “detection unit” are limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification discloses that “Alignment unit”, “execution unit” and “detection unit” can be any component; thus it is unclear what is the corresponding structure, material, or acts that performs the claimed function.
Dependent claims 2-5 are rejection for the same reason as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20050141050 A1) in view of Toda (US 20080181637).

Regarding claim 1, Kim teaches a multifunction printing device (fig. 1) comprising: a scanning unit to scan a printing medium (100 in fig. 1); a detection unit to determine geometry data of the printing medium based on the scanning (s500-5001 in fig. 5 and p0017: The storing of the scan information may comprise storing first scan information on a length and a width of the reference document by scanning the reference document); 
Kim does not explicitly disclose an execution unit to execute a print job or a copy job to print content on the printing medium based on the geometry data of the printing medium. 
Toda teaches an execution unit to execute a print job or a copy job to print content on the printing medium based on the geometry data of the printing medium (p0127: user can set detailed paper parameters (e.g., paper name, grammage, surfaceness, and shape) and fig. 9 copy). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim, and to 
	
Regarding claim 2, Kim in view of Toda teaches the multifunction printing device of claim 1, wherein the geometry data corresponds to a size (kim:p0017: width and length) and a shape of the printing medium (Tosa:p0127:paper shape). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Claims 10 has  been analyzed and rejected with regard to claim 1 and in accordance with Toda’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0051). 

Claims 11 has  been analyzed and rejected with regard to claim 2 and in accordance with Toda’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0051). 

Claims 3-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Toda as applied to claim 1 above, and further in view of Kajihara et al. (US 20080278737).

Regarding claim 3, Kim in view of Toda does not teach the multifunction printing device of claim 1, further comprising an alignment unit to: determine an alignment of the 
Kajihara teaches the multifunction printing device of claim 1, further comprising an alignment unit to: determine an alignment of the content with respect to the printing medium based on the geometry data, wherein the execution unit is to print the content on the printing medium based on the determined alignment (p0008: output as the print target image an image that includes the main subject fitting into the printable area and covers a whole of the printable area and fig. 7: special-shaped printing medium). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim, and to incorporate Kajihara’s teaching: an alignment unit to: determine an alignment of the content with respect to the printing medium based on the geometry data, wherein the execution unit is to print the content on the printing medium based on the determined alignment, in order to print content fitting into the printable area.

Regarding claim 4, Kim in view of Toda and Kajihara teaches the multifunction printing device of claim 1, further comprising: a user interface to display the geometry data of the printing medium, wherein the execution unit to execute the copy job received via the user interface to print the content on the printing medium based on the geometry data (p0079: Different paper types are displayed… shape of paper and that on a shape (inside diameter, outside diameter, etc.) of a printable disk (optical disk of which a label surface can be printed thereon with an image). 


Regarding claim 5, Kim in view of Toda and Kajihara teaches the multifunction printing device of claim 1, further comprising: a communication unit to send the geometry data to a client device via a printer agent residing in the client device, wherein the execution unit to execute the print job received via the printer agent to print the content on the printing medium based on the geometry data ( Kajihara: p0035: can be set with shape information on the printable area inputted into the personal computer by a user). 
The rational applied to the rejection of claim 3 has been incorporated herein.

Regarding claim 6, the limitations of claim 6 are substantially similar with claim 1 and 3, in addition that Kajihara teaches a client device (Kajihara: p0035: personal computer) comprising: a processor; and a memory coupled to the processor (embodied with personal computer).
The rational applied to the rejection of claims 1 and 3 has been incorporated herein.  

Regarding claim 7, recited the same limitation as claim 2, therefore it is rejected for the same reason as claim 2. 

Regarding claim 8, recited the same limitation as claim 4, therefore it is rejected for the same reason as claim 4. 

Claims 12 has  been analyzed and rejected with regard to claim 3 and in accordance with Toda’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0051). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Toda and Kajihara as applied to claim 6 above, and further in view of Suzuki et al. (US 20190281184).

Regarding claim 9, Kim in view of Toda and Kajihara does not teach the client device of claim 6, wherein the printing medium having a geometry different from a default geometry defined by a printing medium tray associated with the multifunction printing device. 
Suzuki teaches the client device of claim 6, wherein the printing medium having a geometry different from a default geometry defined by a printing medium tray associated with the multifunction printing device (p0029: Different sizes of recording media are placed on the sheet trays 21 and 22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim in view of Toda and Kajihara, and to include the printing medium having a geometry different from a default geometry defined by a printing medium tray associated with the multifunction printing device, in order to print document on different size of recording medium.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Toda and Kajihara as applied to claim 6 above, and further in view of Nakatsu (US 20160098237).
Regarding claim 13, Kim in view of Toda and Kajihara does not teach the non-transitory machine-readable storage medium of claim 10, further comprising instructions to: display the geometry data and the aligned content on a display of the multifunction printing device; and receive a copy job on the multifunction printing device to print the aligned content on the printing medium based on the geometry data. 
Nakatsu teaches the non-transitory machine-readable storage medium of claim 10, further comprising instructions to: display the geometry data and the aligned content on a display of the multifunction printing device; and receive a copy job on the multifunction printing device to print the aligned content on the printing medium based on the geometry data (p0007: display direction and a scale of a print preview image such that a display area of the print preview..)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim in view of Toda and Kajihara, and to include display the geometry data and the aligned content on a display of the multifunction printing device; and receive a copy job on the multifunction printing device to print the aligned content on the printing medium based on the geometry data, in order to let user preview document before printing. 

Regarding claim 14, Kim in view of Toda, Kajihara and Nakatsu teaches the non-transitory machine-readable storage medium of claim 10, further comprising 
The rational applied to the rejection of claim 13 has been incorporated herein.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Toda, Nakatsu and Kajihara as applied to claim 6 above, and further in view of Ito (US 20140092409).

Regarding claim 15, Kim in view of Toda, Nakatsu and Kajihara does not teach the non-transitory machine-readable storage medium of claim 10, further comprising instructions to: facilitate in positioning the content on the printing medium based on the geometry data and the user instructions.
Ito teaches the non-transitory machine-readable storage medium of claim 10, further comprising instructions to: facilitate in positioning the content on the printing medium based on the geometry data and the user instructions (fig. 4-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim in view of Toda and Kajihara, and to include instructions to: facilitate in positioning the content on the printing medium based on the geometry data and the user instructions, in order to execute uploading of templates in a searchable form, while avoiding a labor load for applying a key word to the templates according to a manual operation suggested by Ito (p0009).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677